       IN THE UNITED STATES DISTRICT COURT FOR THE
              WESTERN DISTRICT OF OKLAHOMA

BARTON GERNANDT, et al.,                    )
                                            )
                  Plaintiffs,               )
                                            )     Case No. CIV-15-834-D
v.                                          )
                                            )     (Consolidated with
SANDRIDGE ENERGY, INC., et al.,             )     Case No. CIV-15-892-D
                                            )     Case No. CIV-15-1001-D)
                  Defendants.               )


                                    ORDER

      Plaintiffs are participants and beneficiaries of the SandRidge Energy,

Inc., 401(k) Plan (the Plan). They allege Defendants were responsible for the

Plan’s investments and breached their fiduciary duties by, inter alia, retaining

SandRidge common stock as an investment option in the Plan despite its

decline and when a reasonable fiduciary would have done otherwise. On

July 28, 2017, the Court granted Defendant Reliance Trust Company’s Motion

to Dismiss on the grounds that, among other things, Plaintiffs failed to

plausibly state a cause of action under the applicable standards as to fiduciaries

having discretionary authority with respect to investment decisions, as clarified

by the Supreme Court’s decision in Fifth Third Bancorp v. Dudenhoeffer, 573

U.S.—, 134 S.Ct. 2459 (2014). See Gernandt v. SandRidge Energy, Inc., No.
CIV-15-834-D, 2017 WL 3219490 (W.D. Okla. July 28, 2017). The Court did

not rule on the motion to dismiss filed by Defendant Tom Ward. Rather, the

Court granted Plaintiffs leave to file an amended complaint against all

defendants, and on October 25, 2017, Plaintiffs filed their Amended

Consolidated Class Action Complaint [Doc. No. 184].

      Before the Court is Defendant Tom L. Ward’s Motion to Dismiss [Doc.

No. 186]. Plaintiffs have filed their response in opposition [Doc. No. 195] and

Ward has replied [Doc. No. 199]. The matter is fully briefed and at issue.

                        STANDARD OF DECISION

      The Court will grant a motion to dismiss where the complaint lacks a

cognizable legal theory or alleges insufficient facts to support a cognizable

legal theory. Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1008 (9th

Cir. 2018). To survive a motion to dismiss, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

                                       2
      The “plausibility” standard announced in Twombly and Iqbal is not

considered a “heightened” standard of pleading, but rather a “refined

standard,” which the Tenth Circuit has defined as “refer[ring] to the scope of

the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs have not nudged their

claims across the line from conceivable to plausible.” Khalik v. United Air

Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Kansas Penn Gaming,

LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011); Robbins v. Oklahoma,

519 F.3d 1242, 1247 (10th Cir. 2008) (internal quotation omitted)).

      The Tenth Circuit has further noted that “‘[t]he nature and specificity of

the allegations required to state a plausible claim will vary based on context.’”

Khalik, 671 F.3d at 1191 (quoting Kansas Penn Gaming, 656 F.3d at 1215).

“Thus … the Twombly/Iqbal standard is ‘a middle ground between heightened

fact pleading, which is expressly rejected, and allowing complaints that are no

more than labels and conclusions or a formulaic recitation of the elements of a

cause of action, which the Court stated will not do.’” Id. (quoting Robbins, 519

F.3d at 1247). In deciding Twombly and Iqbal, there was no indication the

Supreme Court “intended a return to the more stringent pre-Rule 8 pleading

requirements.” Id. at 1191 (citing Iqbal, 556 U.S. at 678).

                                       3
      Thus, it remains true that “[s]pecific facts are not necessary; the

statement need only ‘give the defendant fair notice of what the ... claim is and

the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Twombly, 550 U.S. at 555); Smith v. United States, 561 F.3d 1090,

1104 (10th Cir. 2009) (“Technical fact pleading is not required, but the

complaint must still provide enough factual allegations for a court to infer

potential victory.”) (internal quotation omitted)). “While the 12(b)(6) standard

does not require that Plaintiff establish a prima facie case in [its] complaint,

the elements of each alleged cause of action help to determine whether Plaintiff

has set forth a plausible claim.” Khalik, 671 F.3d at 1191 (citing Swierkiewicz

v. Sorema N.A., 534 U.S. 506, 515 (2002)). “‘[A] well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of [the alleged] facts

is improbable, and that a recovery is very remote and unlikely.’” Sanchez v.

Hartley, 810 F.3d 750, 756 (10th Cir. 2016) (quoting Twombly, 550 U.S. at

556) (internal quotation omitted).

                                DISCUSSION

      As stated in other orders regarding this case, the underlying facts of the

present action are extensive and will not be restated here. For a more

comprehensive summary of the underlying facts, the Court refers the parties to

                                       4
its previous order granting Reliance’s Motion to Dismiss. Ward contends here

that the amended complaint does nothing to cure the defects of the original in

that: (1) Plaintiffs’ amendment does not include new facts to show it was

imprudent for Ward to rely on SandRidge’s stock price and (2) Plaintiffs did

not add any new allegations addressing his argument for dismissal of claims

regarding non-public information.

I.    Liability Based on Public Information

      Fifth Third observed that Twombly and Iqbal limited lawsuits involving

employee stock ownership in that, in cases of publicly traded stock, allegations

that a fiduciary should have recognized from publicly available information

alone that the market was over-or undervaluing the stock are implausible in the

absence of “special circumstances.” 134 S.Ct. at 2471. Analyzing decisions

from other appellate courts (the Supreme Court did not specify what events

constituted “special circumstances”), this Court concluded that the events cited

by Plaintiffs in their original complaint did not constitute “special

circumstances” as to state a claim for breach of fiduciary duty. Gernandt, 2017

WL 3219490, at *10.

      As noted in its order addressing Reliance’s renewed motion to dismiss,

Plaintiffs’ amendments do little to move the needle in this regard. The amended

                                       5
complaint recites how the SandRidge stock ceased trading on a major market

while being held by the Plan, through its January 2016 delisting, 2015 warnings

regarding the imminent delisting, and status as an unreliable penny stock; how

SandRidge’s perilous financial condition caused SandRidge to trade on an

inefficient market; how SandRidge’s assets were unproductive, or minimally

productive at current oil prices; how SandRidge’s company attributes were

dependent upon oil prices and the precipitous decline of oil prices; how

SandRidge’s perilous financial condition caused its share price to fluctuate

wildly; how investors sold large blocks of shares; and that trading volumes

were high. See Amend. Compl. ¶¶ 14-42. Sister courts have declared similar

events and circumstances insufficient to constitute special circumstances under

Fifth Third. The Court finds Plaintiffs have continued to fail to state a claim

upon which relief may be granted and Ward’s motion is GRANTED on this

issue.

II.      Liability Based on Non-Public Information

         With respect to inside information, Fifth Third held that a plaintiff must

plausibly allege (1) an alternative action that the defendant could have taken

that would have been consistent with the securities laws and (2) that a prudent

fiduciary in the same circumstances would not have viewed as more likely to

                                          6
harm the fund than to help it. Id. at 2472. Fifth Third further clarified that lower

courts should determine whether the complaint itself states a claim satisfying

that liability standard:

      [L]ower courts faced with such claims should also consider
      whether the complaint has plausibly alleged that a prudent
      fiduciary in the defendant’s position could not have concluded that
      stopping purchases—which the market might take as a sign that
      insider fiduciaries viewed the employer’s stock as a bad
      investment—or publicly disclosing negative information would do
      more harm than good to the fund by causing a drop in the stock
      price and a concomitant drop in the value of the stock already held
      by the fund.

134 S.Ct. at 2473.

      For the same reasons set forth in the Court’s order addressing the

SandRidge Defendants’ motion on this very issue, the Court rejects Plaintiffs’

nonpublic-information claim. Plaintiffs offer the same alternative action(s) –

lessening the concentration of SandRidge stock – that the Supreme Court and

other federal courts have rejected. The amended complaint thus fails to

plausibly allege that a “prudent fiduciary ... could not have concluded that

stopping purchases ... or publicly disclosing negative information would do

more harm than good.” Fifth Third, 134 S.Ct. at 2473. Therefore, Ward’s

Motion to Dismiss is GRANTED on this issue.



                                         7
                                 CONCLUSION

      Defendant Tom L. Ward’s Motion to Dismiss [Doc. No. 186] is

GRANTED as set forth herein. Because Plaintiffs have not moved for leave

to further amend their pleading, prior amendments have failed to cure the

deficiencies found by the Court, and it appears further amendment would be

futile, the dismissal is with prejudice to a future filing.1

      IT IS SO ORDERED this 8th day of November, 2018.




1
   See Garman v. Campbell Cty. Sch. Dist. No. 1, 630 F.3d 977, 986 (10th Cir.
2010) (requiring written motion for leave to amend); Burnett v. Mortg. Elec.
Regis. Sys., Inc., 706 F.3d 1231, 1238 n.4 (10th Cir. 2013) (same); Brereton v.
Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“A dismissal with
prejudice is appropriate where a complaint fails to state a claim … and granting
leave to amend would be futile.”); accord Full Life Hospice, LLC v. Sebelius,
709 F.3d 1012, 1018 (10th Cir. 2013) (futile amendment is properly denied).
                                         8
